Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JP on 02/27/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-033502 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) a start point region forming step of blowing a fluid to an end portion of the peel layer exposed at an end portion of the support plate and the substrate, to form a start point region which will serve as a start point when peeling off the substrate from the support plate, and, wherein the peel layer comprises a metallic film as recited within the context of the claim, and, (claim 2) wherein a side of the front surface of the end portion of the support plate is covered with part of a metallic film or resin film constituting the peel layer, and the peeling method further includes a removing step of removing the metallic film or resin film covering the side of the front surface of the end portion of the support plate by a cutting blade or a laser beam, before the start point region forming step as recited within the context of claim 2; claims 4-12 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see p. 6-9, filed 1.7.2021, with respect to overcoming (i) the 35 USC 112 rejections and (ii) prior art of record have been fully considered and are persuasive.  The claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894